Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 22, 2016

The Court of Appeals hereby passes the following order:

A16E0037. VAN HOOSE v. ATHENS FIRST BANK & TRUST.

      Beth Ann Van Hoose has filed in this court an “Emergency Motion for Writ of
Supersedeas” seeking to stay the execution of a writ of possession following the filing
of her notice of appeal in the state court, and the filing of her notice of appeal in the
superior court in a separate action — her wrongful foreclosure claim. Van Hoose’s
motion, however, does not comply with Court of Appeals Rule 40 (b) because the
relief she requests cannot be had absent of a showing of compliance with OCGA §
44-7-56 (tenant required to pay sums due into the registry of the trial court pursuant
to OCGA § 44-7-54 (1) (a) until issue has been finally determined on appeal); see
also Britton v. Fed. Nat. Mtg. &c., 307 Ga. App. 581, 582 (2) (705 SE2d 682) (2011)
(“An owner of real property who remains in possession following a foreclosure sale
of the property becomes a tenant at sufferance. A tenant at sufferance is liable for the
reasonable rental value of the premises.” (citations, punctuation and footnotes
omitted)). For this reason, Van Hoose’s emergency motion is hereby DENIED.

                                         Court of Appeals of the State of Georgia
                                                                              07/22/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.